United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DUSTIN MITCHELL §
§
Vv, § CASE NO. 3:19-CV-1127-S-BT
§
FNU CALVIN, et al. §
ORDER

Before the Court is Plaintiff Dustin Mitchell’s (“Plaintiff’) Second Motion to Dismiss (the
“Motion”) [ECF No. 8]. In the Motion, Plaintiff requests that the Court voluntarily dismiss his
case until “after the disposition of his Federal Habeas Corpus” petition is resolved. See Mot. 1-2.
The Court grants the Motion and dismisses the above-captioned case without prejudice. The Court
further finds moot the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge [ECF No. 7].

SO ORDERED.

SIGNED August 1, 2019.

n/a

UNITED STATES DISTRICT JUDGE

 

 
